DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The oath or declaration is defective.  A new oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.75 identifying this application by application number and filing date is required.  Please see 37 CFR 1.53(f).
The oath or declaration is defective because: a properly executed inventor’s oath or declaration has not been received for Scot Johnson.
Applicant is now required to submit a substitute oath or declaration to correct the deficiencies set forth above.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/866,742, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Instant claims 1-10 do not benefit from the filing date of the provisional application, 62/866,742.  There is no support in the provisional application for key components of instant claims 1 and 9 such as the second end of the interface being tapered.  Instant claims 2-8 and 10 don’t receive the benefit of the provisional filing date either because of their dependency on instant claims 1 and 9, as well as lack of support for the components and features of these claims.  For example, Application No. 62/866,742 does not teach the limitation of instant claim 4, that is wherein the adapter further comprises a generally-conical rear section.  
Claims 1-10 have an effective filing date of 06/26/2020.

Response to Arguments
Applicant’s arguments with respect to Applicant’s Claim of Priority to Application 62/866,742 have been considered but are moot because of the claim amendments in the claim set filed 11/26/2021.  The Applicant argues that element 122 in the Figures is the “adapter” and is disclosed in both the present application and the original disclosure.  The Examiner is persuaded by this argument and contends that the Applicant’s Figure 2 
Applicant’s arguments, see pages 10-11, filed 11/26/2021, with respect to objections to the specification have been fully considered and are persuasive.  The objections to the specification have been obviated by amendments to the specification.  The objections of the specification have been withdrawn. 
Applicant's arguments, see pages 11-14, filed 11/26/2021, with respect to previously-held 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The Applicant argues that the terms “generally-cylindrical” and “generally-conical” are not indefinite within the context of the present application.  The Applicant argues that one of skill in the art would have no difficulty ascertaining the scope of the terms “generally-cylindrical” and “generally-conical” in light of the written description and drawings.  Upon further consideration, the Examiner agrees.  As stated in MPEP 2173.05(b)(I): Terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014) (citing Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-
Applicant's arguments, see pages 14-17, filed 11/26/2021, with respect to 35 U.S.C 102 rejections have been fully considered but they are not persuasive.  The Applicant argues that connector 56 (i.e., interface) can’t be understood as being directly secured to the housing 10 (i.e., part of the adapter).  The Examiner argues that DiStefano teaches an alternate hollow tapered connector 64 that can join the bundle of quartz optic fibers 54 and its connector 56 to the second arm 19 of the housing 10 (see Figures 6-8 and paragraph [0020] of DiStefano).  The Examiner argues that this teaching of DiStefano provides an alteration to DiStefano’s vascular access device that reads on the present claim amendments.  Therefore, the 35 U.S.C 102 rejection of claims 1-5 are maintained over DiStefano.  The Examiner recognizes the newly-added claims 6-10 and argues that these claims are also rejected under 35 U.S.C 102 in view of DiStefano.  Please see 35 U.S.C 102 rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 10 describe the second end of the interface as being tapered.  According to Merriam-Webster, taper means “to become progressively smaller toward one end” or “to diminish gradually” (https://www.merriam-webster.com/dictionary/taper).  There is no information provided in the Applicant’s disclosure that states or suggests that the second end of the interface is smaller on one end (i.e., tapered).  Dependent claim 7 states that the adapter further comprises a tapered rear section.  There is no information provided in the Applicant’s disclosure that states or suggests that the adapter comprises a tapered rear section.  The Examiner acknowledges that the Applicant’s specification does discuss “conical” sections and surfaces (Figures 4-5, elements 138, 140, and 150; paragraphs [0023]-[0024]).  According to Merriam-Webster, cone means “a shape with a circular base and sides that taper evenly to a point” (https://www.merriam-webster.com/dictionary/cone).  The Examiner thus contends that tapered and conical have separate definitions.  For instance, an end can 
Therefore, claims 1-10 are rejected under 35 U.S.C 112(a) as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 includes language that does not appear to be different in scope than instant claims 3 and 5.  Therefore, claims 6 and 8 appear repetitive in view of claims 3 and 5.  For instance, the difference between claims 3 and 6 is that claim 3 states a “generally-cylindrical aperture” while claim 6 states a “cylindrical aperture”.  The difference between claims 5 and 8 is that claim 5 states a “generally-cylindrical body having a generally-cylindrical aperture” while claim 8 states a “cylindrical body having a cylindrical aperture”.  Based on the Applicant’s disclosure, the Examiner is under the impression that there isn’t a distinct difference between the terms used in these pairs of claims.  
*Note: The Examiner believes that the Applicant added these new claims in response to the previously-held 35 U.S.C 112(b) rejection regarding relative language.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by DiStefano (U.S PGPub No. 2003/0114842).

Regarding claim 1, DiStefano teaches a vascular access device (paragraph [0006]) comprising: (Figures 6-8, elements 56 and 64 – connector and tapered connector, i.e., interface) an interface having a principal axis (paragraph [0020]), (Figure wide mouth of tapered connector, i.e., first end and 72 – narrow pointed end of tapered connector) a first end and a tapered second end (paragraph [0020]); (Figures 1, 4, 5, and 6 elements 10, 16, 19, 24, and 26) an adapter, having a principal axis, a first end and a second end (paragraph [0017] – Elements 10, 16, 19, 24, and 26 are all part of the adapter), wherein (Figure 6, elements 19 – second arm, i.e., part of the adapter, 64 – tapered connector, i.e., interface, 72 – narrow pointed end, i.e., tapered second end of the interface, and 74) the first end of the adapter is directly secured to the tapered second end of the interface in such manner that the principal axis of the adapter is aligned to the principal axis of the interface (paragraph [0020] – The narrow pointed end 72 of tapered connector 64 is inserted into a top end of second arm 19.  All components are aligned to insure that UV light passes directly to the needle tip 34); and (Figures 1, 4, and 6, element 14) a fiber optic, having a principal axis, disposed within the adapter in such manner that the principal axis of the fiber optic is aligned to the principal axis of the adapter (paragraphs [0017] and [0020] – fiber optic is threaded through the components of the adapter).
Therefore, claim 1 is anticipated by DiStefano.

Regarding claim 2, DiStefano teaches (Figures 1, 4, and 6; elements 10 – adapter housing, and 24 – cylindrical end portion, e.g. lumen) the vascular access device of claim 1, wherein the adapter further comprises an adapter housing and an adapter lumen attached to the adapter housing (paragraph [0017]).
Therefore, claim 2 is anticipated by DiStefano.

Regarding claim 3, DiStefano teaches the vascular access device of claim 1, wherein (Figures 1, 4, and 6; elements 24 and 26 – hub, e.g. generally-cylindrical aperture) the adapter further comprises a generally-cylindrical aperture passing therethrough (paragraph [0017]).
Therefore, claim 3 is anticipated by DiStefano.

Regarding claim 4, DiStefano teaches the vascular access device of claim 1, wherein (Figures 1, 4, and 6, elements 10, 16, and 19) the adapter further comprises a generally-conical rear section (paragraph [0017] – Elements 10, 16, and 19, which make up the rear section of the adapter in DiStefano, resembles a generally-conical shape).
Therefore, claim 4 is anticipated by DiStefano.

Regarding claim 5, DiStefano teaches the vascular access device of claim 1, wherein (Figures 4 and 6-8, element 56 – connector, e.g. interface.  Please see annotated figure below) the interface further comprises a generally-cylindrical body having a generally-cylindrical aperture running therethrough (paragraph [0020]).

    PNG
    media_image1.png
    613
    677
    media_image1.png
    Greyscale

Annotated Figure 8
Therefore, claim 5 is anticipated by DiStefano.

Regarding claim 6, DiStefano teaches the vascular access device of claim 1, wherein (Figures 1, 4, and 6; elements 24 and 26 – hub, e.g. generally-cylindrical aperture) the adapter further comprises a cylindrical aperture passing therethrough (paragraph [0017]).
Therefore, claim 6 is anticipated by DiStefano.

Regarding claim 7, DiStefano teaches the vascular access device of claim 1, wherein (Figures 1, 4, and 6, elements 10, 16, and 19) the adapter further comprises a Elements 10, 16, and 19, which make up the rear section of the adapter in DiStefano, resembles a tapered section).
Therefore, claim 7 is anticipated by DiStefano.

Regarding claim 8, DiStefano teaches the vascular access device of claim 1, wherein (Figures 4 and 6-8, element 56 – connector, e.g. interface.  Please see annotated figure below) the interface further comprises a cylindrical body having a cylindrical aperture running therethrough (paragraph [0020]).

    PNG
    media_image2.png
    478
    537
    media_image2.png
    Greyscale

Annotated Figure 8
Therefore, claim 8 is anticipated by DiStefano.

Regarding claim 9, DiStefano teaches a vascular access device (paragraph [0006]) comprising: (Figures 6-8, elements 56 and 64 – connector and tapered connector, i.e., interface) an interface having a principal axis (paragraph [0020]), (Figure 8, elements 66 – wide mouth of tapered connector, i.e., first end and 72 – narrow pointed end of tapered connector) a first end and a second end, the second end of the interface being tapered (paragraph [0020]); (Figures 1, 4, 5, and 6 elements 10 – cylindrical housing, 16, 19, 24, and 26) an adapter, having a principal axis, a first end, a second end, an adapter housing (paragraph [0017] – Elements 10, 16, 19, 24, and 26 are all part of the adapter) and (Figures 1, 4, and 6; elements 10 – adapter housing, and 24 – cylindrical end portion, e.g. lumen) an adapter lumen attached to the adapter housing (paragraph [0017]), wherein (Figure 6, elements 19 – second arm, i.e., part of the adapter, 64 – tapered connector, i.e., interface, 72 – narrow pointed end, i.e., tapered second end of the interface, and 74) the first end of the adapter is shaped and sized to mate with the tapered second end of the interface and is secured thereto in such manner that the principal axis of the adapter is aligned to the principal axis of the interface (paragraph [0020] – The narrow pointed end 72 of tapered connector 64 is inserted into a top end of second arm 19.  All components are aligned to insure that UV light passes directly to the needle tip 34); and (Figures 1, 4, and 6, element 14) a fiber optic, having a principal axis, disposed within the adapter in such manner that the principal axis of the fiber optic is aligned to the principal axis of the adapter (paragraphs [0017] and [0020] – fiber optic is threaded through the components of the adapter).
Therefore, claim 9 is anticipated by DiStefano.

Regarding claim 10, DiStefano teaches the vascular access device of claim 9, wherein (Figures 4 and 6-8, element 56 – connector, e.g. interface.  Please see annotated figure below) the interface further comprises a generally-cylindrical body having a generally-cylindrical aperture running therethrough (paragraph [0020]).

    PNG
    media_image1.png
    613
    677
    media_image1.png
    Greyscale

Annotated Figure 8
Therefore, claim 10 is anticipated by DiStefano.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792